Title: Memorandum from Thomas Ruston, [April 1785?]
From: Ruston, Thomas
To: Jefferson, Thomas



[April 1785?]


Question by Mr. Jefferson.
If the people of America double their numbers in twenty five years, Query,
How long will it take for the increase of the Duty upon Impost to extinguish the National Debt?
In order to be able to answer this question fully three things are requisite.
1st: It is necessary to know the present state of population.
2ly: It is necessary to know the amount of the impost—and
3ly It is also necessary to know the amount of the interest to be paid on the national debt.
Suppose for instance that the number of the people is three millions.
That the amount of the impost is 6,000,000 Dol. and, that the interest to be paid on the National Debt is 6,000,000.
In this case it is to be supposed that each individual pays at the rate of two dollars a head per Annum, and
That the amount of the impost is just sufficient to discharge the interest of the National Debt. But,
According to the probable increase of population, if they double their numbers every 25 years, the next year the numbers will be 3,120,000 which at two dollars a head will make 6,240,000 Dollars. This will occasion a surplus of 240,000 Dollars to be applied to the extinction of the National Debt.
240,000 Dollars applied to the extinction of the principal of the National Debt, will at four per Cent (for the United States actually pay no more than about that sum on the aggregate of their Funds) I say an extinction of 240,000 Dollars at 4 per Ct. will also make a diminution of Interest to be paid of 9,600 Dollars.
A Similar increase of population the second year may be supposed to make a proportional increase of surplus in the produce of the impost. Thus, If there is a surplus of 240,000 Dollars the first year, there may be supposed to be a surplus of 480,000 more 9600 Dollars of the interest less to be paid.
In this way of computing therefore there will be at the end of the second year a surplus of 489,600 Dollars to be applied to the extinction of the capital, which will also occasion a diminution of the interest of 19,200 Dollars less to be paid.
This calculation is made upon the supposition that 3,000,000 of people increase at the rate of 120,000 a year which is one 25th. part, but
 they will not increase quite so fast the first year, for if they do they will increase faster the second year. Thus, If 3,000,000 produce 120,000 the first year, 3,120,000 may be supposed to produce 124,800 the second year. It will therefore be necessary to set the first years increase of population some what lower than one 25th., or 120,000.
So much for the method of making this calculation till the actual state of population, of revenue and of interest to be paid is more accurately known.

